Citation Nr: 1210131	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-35 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for a viral infection.

2.  Entitlement to service connection for a thyroid disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The appellant was a member of the U.S. Air Force Reserve, which service included a period of active duty for training from December 31, 1984, to October 25, 1985, and a period of active duty from September 30, 1990, to June 2, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that in July 2011, after the appeal was certified to the Board, the appellant submitted additional evidence consisting of copies of certain service treatment records.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence that has not been previously considered by the AOJ); 38 C.F.R. §§ 19.37, 20.1304.  However, because this evidence is either duplicative of other evidence already of record or not relevant to the issue of service connection for a viral infection, a remand for the AOJ's initial consideration of the additional evidence received is not warranted.

(The decision below addresses the appellant's claim of service connection for a viral infection.  The claim for service connection for a thyroid disability is addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The appellant does not have a current diagnosis of a viral infection or any other disability related to a viral infection.



CONCLUSION OF LAW

The appellant does not have a viral infection or related disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In December 2006, the RO received the appellant's claim of service connection for, among other things, a viral infection.  In January 2007, the RO sent to her a letter notifying her of the evidence required to substantiate her claim.  The letter advised the appellant of the information already in VA's possession and the evidence that VA would obtain on her behalf, as well as the evidence that she was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the appellant on the types of evidence she could submit that would support her claim of service connection, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the appellant's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Board notes that the VCAA notice letter provided to the appellant did not specifically inform her of the information and evidence necessary to substantiate a claim based on Reserve duty service.  Although the appellant was not provided with the requisite notice regarding veteran status, the appellant was not prejudiced by the failure because, as will be discussed in further detail below, the outcome of her claim turns not on whether she can be considered a "veteran" for purposes of this claim, but rather, on the fact that the evidence fails to demonstrate a current disability. 

The appellant has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the January 2007 notice letter complies with the Quartuccio elements of 38 U.S.C.A. § 5103(a), and afforded the appellant a meaningful opportunity to participate in the development of her claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes copies of the appellant's service treatment records (STRs), certain service personnel records, VA treatment records, the identified private treatment records, and the appellant's lay statements.  In this regard, the Board notes that while the AOJ did confirm the appellant's military service, to include determining what portions of that service could be considered active military service, the appellant's status as a veteran is not central to the issue in this case.  As noted above and as will be discussed below, the outcome of this case turns on whether there is evidence of a current disability.  The appellant has not identified any outstanding records relevant to that issue, and the Board is aware of none.

The Board has considered whether a VA examination was required in connection with the appellant's claim of service connection for a viral infection under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The evidence of record is such that the duty to obtain a medical examination was not triggered in this case.  With regard to the appellant's claim of service connection for a viral infection, although the record contains a February 2001 line of duty determination that reveals that the appellant was treated on February 4, 2001, for a "viral infection (nausea)," there is no competent evidence showing that the appellant has, at any point since filing her December 2006 claim, suffered from a viral infection or any residuals of the 2001 viral infection.  Indeed, none of the medical evidence of record has related any diagnosed disability to the 2001 viral infection; nor has it been shown that the appellant suffers from any other disability that could reasonably be encompassed within the scope of her claim.  Thus, there is no requirement to obtain a VA medical examination in connection with the appellant's claim of service connection for a viral infection.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The appellant is seeking service connection for a viral infection.  At the outset, the Board notes that the exact nature of the disability for which the appellant seeks service connection is somewhat unclear.  Indeed, in her December 2006 application, she stated only her desire to file a claim of service connection for a "viral infection."  She did not indicate when the disability was incurred, nor did she elaborate on the type of viral infection for which she was seeking service connection.  However, in disagreeing with the RO's denial of service connection for a viral infection, the appellant stated that she was submitting evidence to show that her disability was incurred on active duty, which evidence consisted of the copy of a February 2001 line of duty determination showing that the appellant was treated for a viral infection at the Hilo, Hawaii, medical center on February 4, 2001, and April 2001 treatment records showing complaints of bilateral ear irritation and a diagnosis of bilateral ear contact dermatitis.  

A review of the appellant's STRs also shows that in September 1991, she presented with complaints of right ear problems since returning from deployment.  The assessment was right otitis externa.  The February 2001 line of duty determination noted that the appellant had reported for deployment on January 27, 2001.  She stated that she began feeling nauseous as soon as the aircraft departed its home station and that she vomited the entire flight.  Once landing in Hilo, Hawaii, the appellant's nausea persisted and she was eventually directed to seek treatment at the civilian hospital where she was seen on February 4, 2001.  The nature and extent of her disease was listed as "viral infection (nausea)."  It does not appear from the appellant's STRs that she received follow-up treatment related to that viral infection.  

A review of the appellant's post-service treatment records fails to reveal treatment or complaints related to any viral infection, to include complaints related to the appellant's ears.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection cannot be awarded in the absence of "competent evidence of current disability."  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Hence, in the absence of evidence that the appellant currently has some type of viral infection, to include a skin or other infection of the ear, or a residual disability from the February 2001 viral infection, there can be no award of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

After review of the record, the Board finds that service connection for a viral infection is not warranted.  Although the appellant was diagnosed as having a viral infection, otitis externa, and bilateral ear contact dermatitis during her Reserve service, the record fails to contain evidence of a currently diagnosed viral infection or related disability.  Further, the appellant has not proffered any evidence, to include her own lay statement, to suggest that she has, since filing her claim of service connection in December 2006, suffered from any symptoms that could be indicative of a viral infection or related disability, to include any symptoms related to a skin disease.

Thus, while the evidence shows that the appellant was diagnosed as having a viral infection, otitis externa, and bilateral ear contact dermatitis during her Reserve service, the evidence does not establish a currently diagnosed disability that could be reasonably encompassed within the scope of the appellant's claim.  Although lay evidence can be competent and sufficient to establish a diagnosis of a condition, the appellant has not proffered evidence of a current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir 2007) (discussing when lay evidence can be competent and sufficient to establish a diagnosis of a condition).  

Under the circumstances, the Board finds that a preponderance of the evidence is against the appellant's claim of service connection for a viral infection.  Because the evidence fails to establish that the appellant has, at any point during the pendency of her claim, a viral infection or any other specific disability that could fall within the scope of her claim, the claim of service connection for a viral infection must be denied.  See Brammer, supra; see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that it is the responsibility of VA to consider alternate current conditions within the scope of the claim).  In finding that service connection for a viral infection is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for a viral infection is denied.


REMAND

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  Inactive duty training is defined, in part, as "duty (other than full time duty) prescribed for Reserves . . . by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C.A. § 101(23)(A) (West 2002); 38 C.F.R. § 3.6(d)(1).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C.A. § 101(26).  

In December 2006, the appellant filed a claim for VA disability compensation, seeking service connection for, among other things, a thyroid disability.  In denying service connection in May 2008, the RO stated that disabilities discovered or diagnosed coincidentally with Reserve duty do not warrant service connection, noting that only a disability actually incurred or aggravated during a period of active duty for training and injuries incurred during a period of inactive duty training may be service connected.  The RO found that the appellant was diagnosed with a thyroid condition in 2004, during which time she was not on active duty.

A review of the evidence of record shows that the appellant has been diagnosed as having hypothyroidism.  Although the RO found that the appellant was first diagnosed with a thyroid disability in 2004, the record contains evidence suggestive of a thyroid disability prior to that date.  Indeed, a December 2000 private treatment record contains an assessment of hypothyroidism.  Further, in September 1991, the appellant reported that she had gained 20 pounds over the course of the previous year.  A thyroid profile showed low levels of thyroid hormones triiodothyronine (T3).  In June 1998, the appellant was seen for a grossly enlarged thyroid.  A September 1998 private treatment record showed low levels of thyroid-stimulating hormone (TSH) and indicated that the appellant was then taking Synthyroid.

The Board notes that the May 2008 rating decision stated that the appellant was a "veteran of the Peacetime and Gulf War Era" who had "served in the Air Force from December 31, 1984, to October 25, 1985, and from September 30, 1900, to June 2, 1991."  There was no discussion of the appellant's Reserve service or of whether any other portion of the appellant's Reserve service would qualify as active military service under the applicable VA definitions.  Thus, although the RO denied service connection upon finding that the appellant's claimed disability was not diagnosed while she was on active duty, the appellant's status remains unclear.  Indeed, records received from the Defense Personnel Records Information Retrieval System (DPRIS) contain a U.S. Air Force Reserves Points Credit Summary showing that the appellant earned active points every year of her Reserve service.  Further, in May 2008, the RO awarded the appellant service connection right knee arthritis and lumbar stenosis, both of which appear to have been related to injuries sustained during a period of active duty for training in 2005.

Based upon the evidence contained in the claims folder currently before the Board, the nature of the appellant's Reserve service is not clear as to what portions of it can be considered as active duty.  As noted above, VA disability compensation is payable only to veterans.  Thus, while the appellant has achieved veteran status for certain periods of duty, the issue of eligibility for service connection for a thyroid disability may turn on the nature of the appellant's service during which her thyroid disability was incurred or manifested and whether it amounts to "active military, naval, or air service."  38 U.S.C.A. § 101(2), (22), (24).  

Thus, a remand is necessary to clarify the appellant's service dates and all periods of active duty, ACDUTRA, and inactive duty training.  On remand, the appellant's complete military personnel records must be obtained and associated with the claims folder.  

Also on remand, the appellant must be adequately notified of the information and evidence necessary to substantiate claims in accordance with the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Here, the VCAA notice letter provided to the appellant did not specifically inform her of the information and evidence necessary to substantiate a claim based on Reserve duty service.  Accordingly, on remand, the appellant should be sent a new VCAA letter notifying her of the information and evidence necessary to substantiate her service connection claim, which notice includes specific information on the element of veteran status based on Reserve duty service.  

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d); see McLendon, supra.  Here, the appellant has provided evidence of a current diagnosis of hypothyroidism, as well as evidence showing that she was diagnosed with hypothyroidism while a member of a Reserve unit.  Accordingly, after the development set forth above has been completed, the AOJ should schedule the appellant for a VA examination in connection with her claim of service connection for a thyroid disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the appellant a new VCAA notice letter.  The letter should specifically notify her of the information and evidence necessary to substantiate her claim of service connection based on her Reserve service.  The appellant should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the appellant and request that she identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to her claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  In addition, the appellant and her representative should be informed of any such problem.

3.  The AOJ must confirm the appellant's military service and verify her dates of service.  The AOJ should determine whether that service was active duty, ACDUTRA or inactive duty training, and, to the extent feasible, provide the dates for each period.  As part of that process, the AOJ should attempt to obtain a copy of any DD 214 or other separation certificate, as well as the appellant's personnel records.  The appropriate agency must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

4.  The appellant should thereafter be afforded a VA examination to determine the current nature and etiology of the appellant's claimed thyroid disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the appellant that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should be asked to review the entire record, take a detailed history from the appellant regarding the onset and continuity of thyroid problems, and provide an opinion as to the medical probabilities that the appellant's hypothyroidism, or any other identified thyroid disability, is attributable to any period of active duty, ACDUTRA, or inactive duty training.  A detailed explanation for each opinion should be set forth.

If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


